The Court,

perceiving that the declaration in the original action was very defective, and the demand of such a nature that the defendant would not probably suffer judgment to go by default, said that, although the affidavit was very imperfect, the review ought to be granted upon terms; and it was accordingly granted, the re*509spondent to have leave to amend his declaration, and the costs of the review to be subject to the discretion of the Court, according to the merits as they should hereafter appear.
Heald for the petitioner.